          Case 4:18-cv-00492-SHR Document 21 Filed 06/09/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jerome Ledarryl Birdow,                           No. CV-18-00492-TUC-SHR
10                  Petitioner,                        ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15            Pending before the Court is a Report and Recommendation (Doc. 13) issued by
16   United States Magistrate Judge Jacqueline M. Rateau that recommends denying
17   Petitioner’s habeas petition filed pursuant to 28 U.S.C. §2254. A review of the record
18   reflects that the parties have not filed any objections to the Report and Recommendation
19   and the time to file objections has expired. As such, the Court will not consider any
20   objections or new evidence.
21            The Court has reviewed the record and concludes that Magistrate Judge Rateau’s
22   recommendations are not clearly erroneous and they are adopted.          See 28 U.S.C. §
23   636(b)(1); Fed. R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th
24   Cir. 1999); Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
25            Before Petitioner can appeal this Court's judgment, a certificate of appealability
26   must issue. See 28 U.S.C. §2253(c) and Fed. R. App. P. 22(b)(1). The district court that
27   rendered a judgment denying the petition made pursuant to 28 U.S.C. §2254 must either
28   issue a certificate of appealability or state why a certificate should not issue. See id.
      Case 4:18-cv-00492-SHR Document 21 Filed 06/09/21 Page 2 of 2



 1   Additionally, 28 U.S.C. §2253(c)(2) provides that a certificate may issue "only if the
 2   applicant has made a substantial showing of the denial of a constitutional right." In the
 3   certificate, the court must indicate which specific issues satisfy this showing. See 28
 4   U.S.C. §2253(c)(3). A substantial showing is made when the resolution of an issue of
 5   appeal is debatable among reasonable jurists, if courts could resolve the issues
 6   differently, or if the issue deserves further proceedings. See Slack v. McDaniel, 529 U.S.
 7   473, 484-85 (2000). Upon review of the record in light of the standards for granting a
 8   certificate of appealability, the Court concludes that a certificate shall not issue as the
 9   resolution of the petition is not debatable among reasonable jurists and does not deserve
10   further proceedings.
11          Accordingly, IT IS HEREBY ORDERED as follows:
12   (1) The Report and Recommendation (Doc. 13) is accepted and adopted.
13   (2) Petitioner’s §2254 habeas petition is denied and this case is dismissed.
14   (3) A Certificate of Appealability is denied and shall not issue.
15   (4) In light of this ruling, Petitioner’s Motion for Stay of Proceedings (Doc. 15) is
16   DENIED as MOOT.
17   (5) The Clerk of the Court shall enter judgment and close the file in this case.
18
19          Dated this 8th day of June, 2021.
20
21
22
23
24
25
26
27
28


                                                 -2-
